Exhibit 10.26

 

LOGO [g72576g99s92.jpg]

--------------------------------------------------------------------------------

 

TO: Timothy J. Beaudin

 

FROM: Nelson C. Rising

 

DATE: December 30, 2003

 

SUBJECT: Amended Memorandum of Understanding regarding Employment

 

--------------------------------------------------------------------------------

 

This Amended Memorandum of Understanding (“Memorandum”) sets forth the terms of
your employment with Catellus Operating Limited Partnership or any affiliate
(the “Company”), effective December 30, 2003 (the “Effective Date”). As you
know, you were informed earlier this year that your position is being eliminated
in the Company’s restructuring efforts to operate more efficiently, consistent
with a focus on new development of industrial product. The Company has asked you
to make a commitment to continue to work on the REIT transition and other
special projects through March 31, 2005.

 

Under your current Memorandum of Understanding (the “Prior MOU”), you have
certain rights to payments, benefits and stock option vesting in the event your
employment terminates for various different reasons, including but not limited
to, if the restructuring were deemed to provide you with the right to resign for
“Good Reason.” To encourage you to (1) stay through the transition period during
which you might forego other employment opportunities, and (2) not pursue a
resignation for “Good Reason” under the Prior MOU, the Company has agreed to
enter into this Memorandum. This Memorandum provides you with many of the same
benefits as under your Prior MOU, and is intended in part to assure you that you
do not jeopardize benefits to which you may have already been entitled if you
could have resigned for “Good Reason.” This Memorandum has also been written
such that a reduction in position, authority or responsibility is no longer
included in the definition of a resignation for “Good Reason.”

 

This Memorandum supersedes, in their entirety, all previous agreements and
understandings concerning your employment except the Indemnity Agreement
referenced in Section 8 below and any stock option agreements you have with the
Company; provided, however, that the provisions of this Memorandum regarding
vesting of stock options (or any restricted shares or restricted stock units) in
the event of termination of your employment shall supersede such provisions of
your stock option and restricted stock award agreements. As of the Effective
Date, the following provisions shall govern your employment with the Company or
a subsidiary, and your Prior Memorandum of Understanding Regarding Employment
(dated February 7, 2001) and First Amendment to Memorandum of Understanding
Regarding Employment (dated July 3, 2003) between you and Catellus Development
Corporation shall both terminate and be of no further force or effect:

 

1. Title; Responsibilities and Duties.

 



--------------------------------------------------------------------------------

(a) From the Effective Date hereof through March 31, 2005, you agree to remain a
full-time, regular employee of the Company with the title of Executive Vice
President, and you shall be expected to handle such responsibilities and perform
such duties as I shall assign from time to time which reasonably relate to a
management position, the REIT transition or the Company’s restructuring efforts.

 

(b) Unless your employment is terminated earlier by you or the Company, this
Memorandum and your employment with the Company shall terminate automatically
and without notice on March 31, 2005.

 

(c) From the Effective Date hereof, and thereafter, you agree that you are not
authorized or eligible to execute or enter into any agreement or otherwise bind
the Company, or any subsidiary or affiliate of the Company, regarding any legal
obligation, contract, commitment, proposal, memorandum of understanding, or any
other written or oral agreement creating liability or any payment obligations
for the Company or any subsidiary or affiliate.

 

(d) The Company acknowledges and agrees that, while employed by the Company, you
shall be entitled to seek other employment to commence upon the termination of
your employment with the Company, subject to the following restrictions:

 

(i) you shall be personally responsible for all expenses associated with your
attempts to seek other employment,

 

(ii) such activities shall not adversely affect your ability to fulfill your
duties and responsibilities to the Company, and

 

(iii) you shall not at any time use or disclose any Company, or any of its
affiliates’, confidential or proprietary information.

 

2. At-Will Employment. You acknowledge and agree that your employment is at-will
and that either the Company or you, at any time, with or without cause, may
terminate the employment relationship, including all compensation and benefits.
However, should your employment terminate, Section 10 below shall apply.

 

3. Salary. You shall be paid at the annualized salary rate of $463,500, which
amount shall remain fixed through the date your employment ceases. Your salary
shall be payable in accordance with the Company’s normal payroll practices and
subject to all applicable tax withholding requirements. Your salary shall be
referred to as your “Base Salary.”

 

4. Bonuses.

 

4.1 Annual Bonuses.

 

(a) You are eligible to receive an annual maximum cash bonus for the calendar
year 2003 of up to two hundred percent (200%) of your Base Salary, subject to
satisfaction of target performance criteria determined by the Company. You are
eligible to receive an annual maximum cash bonus for the calendar year 2004 of
up to one hundred fifty percent (150%) of your Base Salary, subject to final
determination by the Compensation Committee of the bonus percentage amount for
similarly situated senior executives. The performance criteria for 2004 shall be
determined by the Company no later than March 31, 2004, consistent with other
similarly situated senior executives and subject to approval by the Compensation
Committee. Such annual bonuses shall be paid as soon as practicable after the

 



--------------------------------------------------------------------------------

date bonuses for senior executives are determined by the Compensation Committee,
but no later than March 31 of the year following the bonus year, and are subject
to all applicable tax withholding requirements. You must be employed through
December 31 of the applicable bonus year to be eligible for a 2003 or 2004
bonus, provided however, if you are terminated by the Company without Cause,
your employment ceases due to death or Disability, or you resign for Good
Reason, you or your estate shall remain eligible for an annual bonus on a pro
rata basis based upon actual time worked in that calendar year. You agree that
you have been fully paid any bonuses due for the calendar years 2002 or earlier.

 

(b) You shall be eligible for a 2005 annual bonus of up to one hundred fifty
percent (150%) of your Base Salary, subject to final determination by the
Compensation Committee of the bonus percentage amount for similarly situated
senior executives, calculated on a pro rata basis. You must be employed through
March 31, 2005 to be eligible for the 2005 pro rata annual bonus, provided
however, if you are terminated by the Company without Cause, your employment
ceases due to death or Disability, or you resign for Good Reason, you or your
estate shall remain eligible for a 2005 bonus on a pro rata basis based upon
actual time worked in 2005. The performance criteria for your 2005 bonus shall
be determined by the Company, subject to approval by the Compensation Committee.
The 2005 bonus, less applicable withholdings and deductions, shall be paid no
later than April 30, 2005.

 

4.2 Transition Incentive Bonus. You are eligible to receive a transition
incentive bonus conditional upon satisfaction of performance criteria related to
the disposal of specific assets, completion of certain projects and reduction of
contingent liabilities. The performance criteria and potential transition
incentive bonus shall be determined by the Company on a basis no less favorably
than other similarly situated senior executives.

 

4.3 Special Bonus. Provided that you are not terminated for Cause and do not
resign without Good Reason prior to April 6, 2004, you or your estate shall
receive a special bonus in an amount equal to $166,667. Such bonus shall be paid
on April 6, 2004, and shall be subject to appropriate withholdings and
deductions. You acknowledge and agree that any special bonus paid pursuant to
this paragraph will not be taken into account for purposes of determining
benefits under Section 6 below, and will not be taken into account as “salary,”
“compensation,” “bonus,” or any similar term in determining the amount of any
payment under any pension, retirement, or profit-sharing plan of the Company or
any life insurance, disability, or other benefit plan of the Company, or in the
calculation of Average Salary and Bonus, except as otherwise specifically
provided in the applicable plan document (including a specific statement that
the special bonus will be taken into account in determining the amount of any
payment notwithstanding this Memorandum).

 

5. Stock Options and Other Stock-Based Awards. From the effective date hereof
and notwithstanding any vesting requirements otherwise applicable to your stock
options, or any restricted shares or restricted stock units:

 

(a) if you remain employed under this Memorandum until March 31, 2005, or if
prior to March 31, 2005, the Company terminates your employment for any reason
with or without Cause, your employment ceases due to death or disability, or you
resign for Good Reason, the Company agrees that any and all stock options,
restricted shares, or restricted stock units held by you at the time your
employment with the Company terminates shall become fully vested immediately
upon your Date of Termination; or

 



--------------------------------------------------------------------------------

(b) if you resign from your employment without Good Reason prior to March 31,
2005, there shall be no vesting as of that date or thereafter of any unvested
stock options, restricted shares, or restricted stock units.

 

6. Benefits. You shall be entitled to receive paid vacation, medical coverage,
disability income replacement coverage, and other employee benefits, all to the
same extent that the Company provides these benefits to the Company’s other
similarly-situated senior executives, which shall not be less than those
provided by the Company to its senior management employees. Effective as of your
Date of Termination, your rights regarding continuation of any group or
individual health insurance coverage shall be governed by COBRA (or Cal-COBRA or
other statute if applicable). The COBRA premium shall be the same amount charged
to other employees who have left their employment with the Company and elected
COBRA continuation health coverage. From your Date of Termination through the
date COBRA benefits expire, you shall be responsible for paying only that
portion of the COBRA premium which is equal to the employee premium rate for
active employees of the Company, with the Company paying the remaining portion
of the COBRA premium.

 

7. Expenses. You shall be entitled to reimbursement for reasonable and properly
documented expenses you incur in the conduct of the Company’s business,
including a monthly automobile allowance in accordance with the Company’s
Automobile Allowance Policy as well as payment or reimbursement for cellular
phone expenses. Such reimbursable expenses shall be deemed to include dues (but
not initiation fees) for a country club, an athletic club, and a luncheon club.

 

8. Indemnity. Pursuant to an Indemnity Agreement, by and between Catellus
Development Corporation and you dated January 1, 2001, the Company shall
indemnify you, and the Company shall maintain in full force and effect
directors’ and officers’ liability insurance for you in reasonable amounts from
established and reputable insurers. To the same extent, the Company shall pay
and advance all expenses, including, without limitation, attorneys’ fees,
disbursements and retainers, accounting and witness fees, travel and deposition
costs, expenses of investigations, judicial or administrative proceedings and
appeals, amounts paid in settlement by you or on your behalf, actually incurred
by you in connection with any threatened, pending or completed claim, action,
suit or proceeding, formal or informal, whether brought before or after the date
of this Memorandum, whether brought in the right of the Company or otherwise and
whether of a civil, criminal, administrative or investigative nature, by reason
of the fact that you were a director, officer, employee or agent of the Company
or were serving at the Company’s request as a director, officer, employee, or
agent of another corporation, limited liability company, partnership, joint
venture, trust, or other enterprise.

 

9. Employee Handbook; Confidential Information. As a condition of employment,
you acknowledge that you have reviewed the Company’s current Employee Handbook,
executed the Handbook’s Receipt and Acknowledgment (which is the last page of
the Handbook), and returned such Receipt and Acknowledgment and a completed W4
form to Jaime Gertmenian. You agree that during the term of your employment and
thereafter for a period of three years, you shall abide by the confidentiality
provisions of the current Employee Handbook.

 

10. Termination of Employment. For definitions of capitalized terms used in this
Section 10, see Appendix A attached to this Memorandum which is hereby
incorporated by reference.

 

10.1 Right to Terminate. The Company or you may terminate your employment
hereunder at any time by giving the other party prior written notice; provided,
that upon your death or March 31, 2005, your employment hereunder shall
terminate automatically.

 



--------------------------------------------------------------------------------

Immediately upon the termination of your employment hereunder for any reason,
you shall return promptly to the Company any property, equipment, or documents
in your possession which you have received as a result of your employment,
provided however, you shall be allowed to keep the laptop and related equipment,
cell phone, and any other electronic device (i.e., palm pilot or blackberry
device) which you possessed as of your last day of employment. You will not
acquire any new or replacement equipment, phone or electronic device after the
date this Memorandum is signed without prior written approval from Nelson
Rising.

 

10.2 Benefits upon Termination.

 

(a) Basic Payments upon Termination. If your employment terminates for any
reason, the Company shall pay you your unpaid Base Salary for the period through
the Date of Termination and your unpaid salary with respect to any vacation days
accrued but not taken as of the Date of Termination (based upon your Base Salary
in effect at that time). You shall also be entitled to other payments or
benefits to the extent provided in the Company’s employee benefit plans or
arrangements.

 

(b) Termination on March 31, 2005. If your employment terminates on March 31,
2005 (or you and the Company mutually agree to continue your employment after
March 31, 2005), then in addition to the amounts payable under Section 10.2(a),
you shall be entitled to the following:

 

(i) on April 15, 2005, the Company shall pay you a lump sum amount equal to two
(2) times your Average Salary and Bonus (as calculated under Section 10.2(g)),

 

(ii) no later than March 31, 2005, the Company shall pay you your 2004 annual
bonus,

 

(iii) no later than April 30, 2005, the Company shall pay you your 2005 pro rata
annual bonus,

 

(iv) the Company shall pay you all amounts owed under the Executive Deferred
Compensation Plan and any other deferred compensation program now or hereafter
established by the Company in accordance with the terms of the applicable plan,
provided however, if you remain employed after March 31, 2005, any such amounts
will not be paid until thirty days after your last day of employment with the
Company,

 

(v) any stock options, restricted shares, or restricted stock units held by you
shall become fully vested pursuant to Section 5.

 

As a condition to your receipt of the lump sum payment under this section, and
of the Company’s obligation to make such payment, you agree to sign the Release
attached hereto as Appendix B on or after the Date of Termination.

 

(c) Termination Other than for Cause, or for Death, Disability or Good Reason
Prior to March 31, 2005. If prior to March 31, 2005 (i) you cease to be an
employee of the Company on account of (A) the Company’s termination of your
employment other than for Cause, (B) Disability or (C) your death, or (ii) you
resign your employment with the Company after giving the Company notice of the
occurrence of one or more events that constitute Good Reason within a reasonable
period (but not more than 90 days after such occurrence) and the Company fails
to correct such occurrence within a reasonable time (but not more than 60 days)
and your resignation occurs within 10 days after the expiration of that cure
period, then in

 



--------------------------------------------------------------------------------

addition to the amounts payable under Section 10.2(a), you shall receive the
following on the payment dates set forth in Section 10.2(b), unless otherwise
provided below:

 

(i) the lump sum amount payable under Section 10.2(b)(i) to be paid within 30
days of your Date of Termination,

 

(ii) any annual bonus owed for the calendar year paid on a pro rata basis based
upon actual time worked,

 

(iii) any special bonus still owed under Section 4.3,

 

(iv) the deferred compensation amounts owed under Section 10.2(b)(iv), and

 

(v) any stock options, restricted shares or restricted stock units held by you
shall become fully vested pursuant to Section 5.

 

As a condition to your receipt of the lump sum payment under this section, and
of the Company’s obligation to make such payment, you agree to sign the Release
attached hereto as Appendix B on or after the Date of Termination.

 

(d) Termination for Cause Prior to March 31, 2005. If you cease to be an
employee prior to March 31, 2005, due to a termination by the Company for Cause,
then in addition to the amounts payable under Section 10.2(a), you shall receive
only the following:

 

(i) the Company shall pay you, in monthly payments over a period of twenty-four
(24) months from the Date of Termination, a monthly amount equal to one
twenty-fourth (1/24th) of the amount that is two (2) times your Average Salary
and Bonus (as calculated under Section 10.2(g)),

 

(ii) you shall not be entitled to any 2004 or 2005 annual bonus, provided
however, you shall be entitled to a 2004 annual bonus if your employment ceases
under this section on or after December 31, 2004,

 

(iii) you shall not be entitled to any special bonus under Section 4.3 if you
are terminated for Cause prior to April 6, 2004,

 

(iv) within 30 days after the Date of Termination, the Company shall pay you all
amounts owed under the Executive Deferred Compensation Plan and any other
deferred compensation program now or hereafter established by the Company, and

 

(v) any stock options, restricted shares or restricted stock units held by you
shall become fully vested pursuant to Section 5.

 

As a condition to your receipt of the twenty-four (24) monthly payments under
this Section 10.2(d), and of the Company’s obligation to make such payments, you
agree to sign the Release attached hereto as Appendix B on or after the Date of
Termination.

 

(e) Resignation Without Good Reason Prior to March 31, 2005. If you cease to be
an employee prior to March 31, 2005, due to your resignation without Good
Reason, then in addition to the amounts payable under Section 10.2(a), you shall
receive only the following:



--------------------------------------------------------------------------------

(i) the Company shall pay you, in monthly payments over a period of twenty-four
(24) months from the Date of Termination, a monthly amount equal to one
twenty-fourth (1/24th) of the amount that is two (2) times your Average Salary
and Bonus (as calculated under Section 10.2(g)),

 

(ii) you shall not be entitled to any 2004 or 2005 annual bonus provided
however, you shall be entitled to a 2004 annual bonus if your employment ceases
under this section on or after December 31, 2004,

 

(iii) you shall not be entitled to any special bonus under Section 4.3 if you
resign without Good Reason prior to April 6, 2004,

 

(iv) within 30 days after the Date of Termination, the Company shall pay you all
amounts owed under the Executive Deferred Compensation Plan and any other
deferred compensation program now or hereafter established by the Company, and

 

(v) there shall be no vesting as of that date or thereafter of any unvested
stock options, restricted shares or restricted stock units.

 

As a condition to your receipt of the twenty-four (24) monthly payments under
this Section 10.2(e), and of the Company’s obligation to make such payments, you
agree to sign the Release attached hereto as Appendix B on or after the Date of
Termination.

 

(f) Change of Control. In the event that a Change of Control of the Company
occurs while you are employed by the Company pursuant to the terms of this
Memorandum, and within 12 months after the occurrence of the Change of Control,
your employment by the Company or the Company’s successor is terminated by the
Company other than for Cause, or you resign for one or more events that
constitute Good Reason, then you shall be entitled to receive from the Company
or such successor, in lieu of, and not in addition to, the amounts otherwise
payable to you pursuant to Section 10.2(b), (c), (d) or (e) hereof, the benefits
provided below:

 

(i) the Company shall pay to you (A) your Base Salary, when due, through the
Date of Termination at the rate in effect at the time the applicable Notice of
Termination is given, (B) the unpaid portion, if any, of any annual bonus and
special bonus which has been earned by you but which has not been paid as of the
Date of Termination, (C) all other amounts to which you are entitled under any
compensation plan of the Company at the time such payments are due, and (D) any
unpaid salary with respect to any vacation days accrued but not taken as of the
Date of Termination (based upon your rate of Base Salary in effect at the time
the applicable Notice of Termination is given); and

 

(ii) all stock options or other equity awards held by you with respect to
Catellus’ Common Stock shall become fully vested immediately upon the date your
employment terminates; and

 

(iii) in lieu of any further salary payments to you for periods subsequent to
the Date of Termination, the Company shall pay to you a lump sum payment in an
amount which is equal to three (3) times your Average Salary and Bonus (as
calculated under Section 10.2(g)); and

 

(iv) you shall receive the benefits of the Tax Protection Policy attached hereto
as Appendix C, which is hereby incorporated by reference.



--------------------------------------------------------------------------------

Any unpaid bonus and lump sum payment owed to you under this section (f) shall
be paid no later than thirty (30) days after the Date of Termination.

 

(g) Average Salary and Bonus Calculation. If your employment with the Company
ceases for any reason prior to December 31, 2003, you and the Company hereby
agree that the Average Salary and Bonus shall be calculated based upon calendar
years 2000, 2001 and 2002. If your employment ceases on or after December 31,
2003, the Average Salary and Bonus shall be calculated using calendar years
2001, 2002 and 2003, and calendar year 2004 shall not be used at any time for
this calculation (even if your employment terminates after December 31, 2004.)

 

(h) Withholding; No Mitigation or Right to Set Off. All payments in this Section
10 are subject to applicable tax withholding requirements. You shall not be
required to mitigate the amount of any payment provided for in Sections 10.2(b),
(c), (d), (e) or (f) by seeking other employment or otherwise. The Company shall
not be entitled to set off against the amounts payable to you under this
Memorandum any amounts owed to the Company by you, any amounts earned by you in
other employment after termination of your employment with the Company, or any
amounts which might have been earned by you in other employment had you sought
such other employment. Notwithstanding the payment provisions regarding deferred
compensation, in the event of any conflict between this Section 10 and your
election form, the election form shall control.

 

11. Severability/Non-Solicitation of Employees. In case any one or more
provisions of this Memorandum shall be invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
shall not be in any way affected or impaired. You agree that during the term of
your employment and for one (1) year thereafter, you shall not solicit or
attempt to solicit in any way any individual employed by the Company, or any of
its subsidiaries or affiliates, to become an employee of any other employer or
business, without the prior written approval of the Company’s Chairman of the
Board.

 

12. Arbitration. To the fullest extent allowed by law, any controversy or claim
arising out of or relating to your employment with the Company (or termination
of your employment) shall be settled by binding and non-appealable arbitration
in the city or region in which your office is located by an arbitrator. Possible
disputes covered by the foregoing, include (but are not limited to) wage,
contract, discrimination, or other employment-related claims under laws known as
Title VII of the Civil Rights Act, California Fair Employment and Housing Act
and comparable statutes in other states if applicable, Americans with
Disabilities Act, Age Discrimination in Employment Act, and any other statutes
relating to an employee’s relationship with his/her employer. However, claims
for workers’ compensation benefits and unemployment insurance are not covered by
this arbitration agreement and such claims may be presented by you to the
appropriate court or state agency. You and the Company shall initially confer
and attempt to reach agreement on the individual to be appointed as such
arbitrator. If no agreement is reached, the parties shall request from the
Judicial Arbitration and Mediation Services (“JAMS”) office in the city or
region where your office is located, a list of five retired judges affiliated
with JAMS. (If there is no JAMS office in the city or region where your office
is located, then an organization which is comparable to JAMS would be utilized.)
You and the Company shall each alternately strike names from such list until
only one name remains and such person shall thereby be selected as the
arbitrator. Except as otherwise provided for herein, such arbitration shall be
conducted in conformity with the procedures specified in the California
Arbitration Act (Cal. C.C.P. §§ 1280 et seq.) (or the statute applicable in the
state in which your office is located). The arbitrator shall allow the discovery
authorized by California Code of Civil

 



--------------------------------------------------------------------------------

Procedure §1283.05 or any other discovery required by law in arbitration
proceedings. Also, to the extent that anything in this Memorandum conflicts with
any arbitration procedures required by applicable law, the arbitration
procedures required by applicable law shall govern. The arbitrator shall issue a
written award that sets forth the essential findings and conclusions on which
the award is based. The arbitrator shall have the authority to award any relief
authorized by law in connection with the asserted claims or disputes. The
arbitrator’s award shall be subject to correction, confirmation, or vacation, as
provided by any applicable law setting forth the standard of judicial review of
arbitration awards. The Company will pay the arbitrator’s fee and any other type
of expense or cost that the employee would not be required to bear if he or she
were free to bring the dispute or claim in court, but exclusive of each party’s
attorneys’ fees. The parties intend that this Section 12 shall be valid,
binding, enforceable and irrevocable and shall survive the termination of this
Memorandum. Any final decision of the arbitrator so chosen may be enforced by a
court of competent jurisdiction. You are waiving your right to a jury trial and
agree that the decision of the arbitrator shall be final and binding. If either
party is determined by the arbitrator to be the prevailing party in the
arbitration, then that party will be entitled to reimbursement from the other
party of all the reasonable fees (including attorneys’ fees) and expenses
incurred in connection with such arbitration.

 

13. Attorneys’/Advisors’ Fees. The Company will pay your attorneys’,
accountants’, and/or financial or tax advisors’ fees, in connection with the
preparation and negotiation of this Memorandum up to a maximum of $10,000.

 

14. Amendments. No amendments to this Memorandum may be made except by a writing
signed by you and the Company.

 

15. Governing Law. This Memorandum shall be governed by the internal laws of the
State of California.

 

CATELLUS OPERATING LIMITED PARTNERSHIP

 

By:  /s/ Nelson C. Rising                                                 Nelson
C. Rising        Chairman of the Board and
       Chief Executive Officer

 

ACCEPTED AND AGREED:

By:/s/ Timothy J. Beaudin

        Timothy J. Beaudin

Date signed: 12 – 30    ,2003

 



--------------------------------------------------------------------------------

Appendix A

 

Definitions

 

For purposes of this Memorandum, the following definitions are set forth below:

 

(i) “Average Salary and Bonus” means (unless provided otherwise in the
Memorandum of Understanding) the greater of (a) your annual Base Salary and
annual bonus, including any amounts deferred by you under the Company’s Profit
Sharing and Savings Plan, Cafeteria Plan, and Executive Deferred Compensation
Plan and any other deferred compensation program now or hereafter established by
the Company, earned by you for the three full calendar years prior to
termination of your employment (regardless of whether all of such years occurred
while this Memorandum was in effect and regardless of whether those earned
amounts were paid out on a current basis or deferred) or such smaller number of
full calendar years as you have been employed by the Company, divided by the
number of such full calendar years, or (b) your annual Base Salary and annual
bonus, including any amounts deferred by you under the Company’s Profit Sharing
and Savings Plan, Cafeteria Plan, and Executive Deferred Compensation Plan and
any other deferred compensation program now or hereafter established by the
Company, earned by you for the three full calendar years with respect to which
annual bonuses have been determined prior to the occurrence of the Change of
Control (regardless of whether all of such years occurred while this Memorandum
was in effect and regardless of whether those earned amounts were paid out on a
current basis or deferred) or such smaller number of full calendar years as you
have been employed by the Company, divided by the number of such full calendar
years.

 

(ii) “Cause” means that the Company provides you with a Notice of Termination
for either of the following reasons: (a) the willful and continued failure by
you substantially to perform your material duties (other than any such failure
resulting from your incapacity due to physical or mental illness) after written
demand for substantial performance of such duties is delivered to you by the
Board of Directors, which demand identifies the manner in which the Board of
Directors believes that you have not substantially performed your duties and you
have been given a reasonable period of time (but in no event more than 60 days)
to correct your deficient performance; or (b) your engaging in egregious
misconduct involving serious moral turpitude to such an extent that, in the
reasonable judgment of the Board of Directors, such misconduct substantially
impairs your ability to perform your duties with the Company. For purposes of
clause (a) of this definition, no act, or failure to act, on your part shall be
deemed “willful” unless done, or omitted to be done, by you without reasonable
belief that your action or omission was in the best interest of the Company.

 

(iii) A “Change of Control” shall be deemed to have occurred upon the happening
of any of

the following events:

 

(a) the acquisition or holding by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”)) (an “Acquiror”) of beneficial ownership (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of 25% or more of
the combined voting power of the then outstanding shares of Common Stock and
other stock of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”), but excluding for this
purpose any such acquisition (or holding) by (i) the Company or any corporation
controlled by the Company; (ii) any employee benefit plan (or related trust) of
the Company or any corporation controlled by the Company; (iii) any acquisition
or ownership by an



--------------------------------------------------------------------------------

Acquiror of 25% of the Outstanding Company Voting Securities as a result of an
acquisition of common stock or voting securities by the Company which, by
reducing the number of shares of the Company’s stock or voting securities
outstanding, increases the proportionate number of shares beneficially owned by
such Acquiror to 25% or more of the Outstanding Company Voting Securities;
provided, however, that if an Acquiror shall become the beneficial owner of 25%
or more of the Outstanding Company Voting Securities by reason of a share
acquisition by the Company as described above and shall, after such share
acquisition by the Company, become the beneficial owner of any additional shares
of common stock or voting securities of the Company, then such acquisition shall
constitute a Change of Control; or (iv) any corporation with respect to which,
following such acquisition, more than 50% of, respectively, the then outstanding
shares of Common Stock of such corporation and the combined voting power of the
then outstanding voting securities of such corporation entitled to vote
generally in the election of directors is then beneficially owned, directly or
indirectly, by all or substantially all of the individuals and entities who were
the beneficial owners, respectively, of the Outstanding Company Voting
Securities immediately prior to such acquisition in substantially the same
proportion as their ownership, immediately prior to such acquisition, of the
then Outstanding Company Voting Securities;

 

(b) individuals who, as of the date hereof, constitute the Board of Directors
(the “Continuing Directors”) cease for any reason to constitute at least a
majority of the Board, provided that any individual becoming a director
subsequent to the date hereof whose election, or nomination for election by the
stockholders of the Company, was approved by a vote of at least a majority of
the persons then comprising the Continuing Directors shall be considered a
Continuing Director, but excluding, for this purpose, any such individual whose
initial election as a member of the Board is in connection with an actual or
threatened “election contest” relating to the election of the directors of the
Company (as such term is used in Rule 14a-11 of Regulation 14A promulgated under
the Exchange Act); or

 

(c) consummation by the Company of (1) a reorganization, merger or consolidation
of the Company, with respect to which in each case all or substantially all of
the individuals and entities who were the respective beneficial owners of the
Outstanding Company Voting Securities immediately prior to such reorganization,
merger or consolidation do not, following such reorganization, merger or
consolidation, beneficially own, directly and indirectly, more than 50% of,
respectively, the then outstanding shares of Common Stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors of the corporation or other entity
resulting from such reorganization, merger or consolidation, or (2) a complete
liquidation or dissolution of the Company, or (3) the sale or other disposition
of all or substantially all of the assets of the Company.

 

(iv) “Date of Termination” means the effective date specified in the Notice of
Termination as of which your employment terminates or, in the event of
termination of employment other than for Cause, the date as of which your
employment is to terminate pursuant to the provisions of Section 10 of this
Memorandum, provided however, the Date of Termination shall be no later than
March 31, 2005.

 

(v) “Disability” means that (i) you have a physical or mental condition that
renders you incapable, after reasonable accommodation, of performing your
duties; (ii) such condition is reasonably determined by the Chairman of the
Board to be of a long-term nature; and (iii) you are eligible for income
replacement benefits under the Company’s long-term disability plan during such
period of disability.



--------------------------------------------------------------------------------

(vi) “Notice of Termination” means a notice of a proposed termination by the
Company with a written explanation to you of the grounds for such proposed
termination.

 

(vii) “Good Reason” exists if, without your express written consent, any of the
following occurs:

 

(A) the Company reduces your Base Salary as in effect from time to time; or

 

(B) the Company’s failure to fulfill the Company’s obligations under this
Memorandum; or

 

(C) the Company’s intentional failure, without your consent, to pay to you any
portion of your salary, earned bonus, or other current compensation (if any), or
to pay to you any portion of any installment of deferred compensation under any
deferred compensation program within ten business days of the date such
compensation is due; or

 

(D) (i) any requirement that you relocate your principal residence in a new
location because of a Company requirement that you be based in that new
location, or (ii) any requirement that you spend substantially more time
traveling on Company business than you did in the year ending September 30,
2000, because of a Company requirement that you have a new place of business; or

 

(E) the Company does not allow you to devote reasonable time to activities other
than those required under this Memorandum, including supervision of personal
investments and activities involving professional, charitable, educational,
political, religious and similar types of organizations, speaking engagements,
memberships of boards of directors of other organizations and similar
activities, provided that you shall not serve on the board of directors of any
other business or hold any other position with any business without the consent
of the Chairman of the Board; or

 

(F) the failure of any successor entity in a Change of Control to continue this
Memorandum in effect and assume the Company’s obligations and responsibilities
hereunder.



--------------------------------------------------------------------------------

Appendix B

 

Waiver and Release

 

For full and valuable consideration, Timothy J. Beaudin (“Beaudin”) hereby
agrees to the following waiver and release provision relating to Beaudin’s
employment with Catellus Development Corporation and/or Catellus Operating
Limited Partnership (“Catellus”):

 

Beaudin agrees to waive and release Catellus, and each of its affiliated or
related entities, parent or subsidiary corporations, shareholders, directors,
officers, employees, attorneys or agents, from all known and unknown claims,
agreements or complaints of any nature whatsoever including, but not limited to,
any claim arising out of Beaudin’s employment or its termination, any agreement
between Beaudin and Catellus, or any federal, state or governmental statute,
including, but not limited to, Title VII of the Civil Rights Act of 1964, the
Employee Retirement Income Security Act, the Age Discrimination in Employment
Act, the Americans With Disabilities Act, the Colorado Anti-Discrimination Act,
and the California Fair Employment and Housing Act. This Waiver and Release does
not waive or release any claim by Beaudin for unemployment benefits. This Waiver
and Release includes a waiver of any rights Beaudin may have under Section 1542
of the California Civil Code, or any similar statute or law of any other state,
regarding the waiver of unknown claims. Section 1542 states:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”

 

Dated:                             , 200      

--------------------------------------------------------------------------------

    Signature          

--------------------------------------------------------------------------------

    Please Print Name

 



--------------------------------------------------------------------------------

Appendix C

 

Tax Protection Policy

 

This Appendix shall apply if it is determined that any payment, distribution or
benefit provided (including, without limitation, the acceleration of any
payment, distribution or benefit, the provision of any severance pay or benefits
and the acceleration of exercisability of any stock option) to you or for your
benefit (whether paid or payable or distributed or distributable) pursuant to
the terms of this Memorandum or otherwise pursuant to or by reason of any other
agreement, policy, plan, program or arrangement, including without limitation
any stock option, stock appreciation right or similar right, or the lapse or
termination of any restriction on or the vesting or exercisability of any of the
foregoing (the “Payments”) would be subject to the excise tax imposed by Section
4999 of the Internal Revenue Code of 1986, as amended (the “Code”), by reason of
being “contingent on a change in the ownership or control” of Catellus, within
the meaning of Section 280G of the Code or to any similar tax imposed by state
or local law, or any interest or penalties with respect to such excise tax (such
tax or taxes, together with any such interest or penalties, are collectively
referred to as the “Excise Tax”). If the Payments are subject to the Excise Tax
and it is determined that the Parachute Value of the Payments (as defined below)
exceeds 110% of the Safe Harbor Amount (as defined below), you shall be entitled
to receive from the Company an additional payment (the “Gross-Up Payment”) in an
amount such that the net amount of the Payments and the Gross-Up Payment
retained by you after the calculation and deduction of all Excise Taxes
(including any interest or penalties imposed with respect to such taxes) on
those Payments and all federal, state and local income tax, employment tax and
Excise Tax (including any interest or penalties imposed with respect to such
taxes) on the Gross-Up Payment provided for in this Appendix C, and taking into
account any lost or reduced tax deductions you may incur on account of the
Gross-Up Payment, shall be equal to the Payments. If it shall be determined that
the Parachute Value of the Payments does not exceed 110% of the Safe Harbor
Amount, then no Gross-Up Payment shall be made to you, and the amount of the
Payments otherwise due you shall be reduced to the extent necessary to assure
that the Parachute Value of the Payments as calculated for the Payments
remaining after such reduction does not exceed the greater of (i) the Safe
Harbor Amount or (ii) the amount which yields you the greatest after-tax amount
of Payments after taking into account any Excise Tax you must pay with respect
to those Payments. To the extent any such reduction to your Payments becomes
necessary by reason of the preceding sentence, the reduction shall be applied
against the portion of your Payments based upon your Average Salary and Bonus.
For the purposes of this Appendix C, (a) ”Parachute Value of the Payments” shall
mean the present value as of the date of the Change of Control for purposes of
Section 280G of the Code of the portion of such Payments that constitutes a
“parachute payment” under Section 280G(b)(2), as determined by the Accountants
(as defined below) for purposes of determining whether and to what extent the
Excise Tax will apply to such Payments, and (b) ”Safe Harbor Amount” shall mean
the maximum Parachute Value of the Payments that you can receive without any
Payments being subject to the Excise Tax.

 

(i) All determinations required to be made under this Appendix C, including
whether and when the Gross-Up Payment is required and the amount of such
Gross-Up Payment, and the assumptions to be utilized in arriving at such
determinations shall be made by the Accountants (as defined below) which shall
provide you and the Company with detailed supporting calculations with respect
to such Gross-Up Payment within fifteen (15) business days of the receipt of
notice from you or the Company and that you have received or shall receive a
Payment. For purposes of making the determinations and calculations required



--------------------------------------------------------------------------------

herein, the Accountants may make reasonable assumptions and approximations
concerning applicable taxes and may rely on reasonable, good faith
interpretations concerning the application of Section 280G and 4999 of the Code,
including (without limitation) the Proposed Treasury Regulations under Section
280G of the Code, provided that the Accountants’ determinations must be made on
the basis of “substantial authority” (within the meaning of Section 6662 of the
Code). For the purposes of this Appendix C, the “Accountants” shall mean the
Company’s independent certified public accountants serving immediately prior to
the Change of Control. In the event that the Accountants are also serving as
accountant or auditor for the individual, entity or group effecting the Change
of Control, you may appoint another nationally recognized public accounting firm
to make the determinations required hereunder (which accounting firm shall then
be referred to as the Accountants hereunder). All fees and expenses of the
Accountants shall be borne solely by the Company.

 

(ii) For the purposes of determining whether any of the Payments shall be
subject to the Excise Tax and the amount of such Excise Tax, such Payments shall
be treated as “parachute payments” within the meaning of Section 280G of the
Code, and all “parachute payments” in excess of the “base amount” (as defined
under Section 280G(b)(3) of the Code) shall be treated as subject to the Excise
Tax, unless and except to the extent that in the opinion of the Accountants such
Payments (in whole or in part) either do not constitute “parachute payments” or
represent reasonable compensation for services actually rendered (within the
meaning of Section 280G(b)(4) of the Code) in excess of the “base amount,” or
such “parachute payments” are otherwise not subject to such Excise Tax. For
purposes of determining the amount of the Gross-Up Payment, you shall be deemed
to pay federal income taxes at the highest applicable marginal rate of federal
income taxation for the calendar year in which the Gross-Up Payment is to be
made and to pay any applicable state and local income taxes at the highest
applicable marginal rate of taxation for the calendar year in which the Gross-Up
Payment is to be made, net of the actual reduction in federal income taxes which
is reasonably expected to result from the deduction of such state and local
taxes if paid in such year (determined, however, with regard to limitations on
deductions based upon the amount of your adjusted gross income). To the extent
practicable, any Gross-Up Payment with respect to any Payment shall be paid by
the Company at the time you are entitled to receive the Payment and in no event
shall any Gross-Up Payment be paid later than five days after your receipt of
the Accountant’s determination. Any determination by the Accountants shall be
binding upon the Company and you.

 

(iii) As a result of uncertainty in the application of Section 4999 of the Code
at the time of the initial determination by the Accountants hereunder, it is
possible that the Gross-Up Payment made shall have been an amount less than the
Company should have paid pursuant to this Appendix C (the “Underpayment”).
Unless the Company elects to exhaust its remedies under clause (v) below with
respect to the additional Excise Tax on your Payments, the Underpayment shall be
promptly paid by the Company to or for your benefit at the time you are required
to pay the additional Excise Tax resulting in such Underpayment.

 

(iv) You and the Company shall each provide the Accountants access to and copies
of any books, records and documents in the Company’s or your possession, as the
case may be, reasonably requested by the Accountants, and otherwise cooperate
with the Accountants in connection with the preparation and issuance of the
determination contemplated by this Appendix C.

 

(v) You shall notify the Company in writing of any claim by the Internal Revenue
Service that, if successful, would require the payment by the Company of the
Gross-Up Payment. Such notification shall be given as soon as practicable after
you are



--------------------------------------------------------------------------------

informed in writing of such claim and shall apprise the Company of the nature of
such claim and the date on which such claim is requested to be paid. You shall
not pay such claim prior to the expiration of the 30-day period following the
date on which you give such notice to the Company (or such shorter period ending
on the date that any payment of taxes, interest and/or penalties with respect to
such claim is due). If the Company were to notify you in writing prior to the
expiration of such period that it desires to contest such claim, you shall:

 

(A) give the Company any information reasonably requested by the Company
relating to such claim;

 

(B) take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company and reasonably satisfactory to you;

 

(C) cooperate with the Company in good faith in order to effectively contest
such claim; and

 

(D) permit the Company to participate in any proceedings relating to such claim;
provided, however, that the Company shall bear and pay directly all additional
Excise Taxes imposed upon you and all costs, legal fees and other expenses
(including additional interest and penalties) incurred in connection with such
contest and shall indemnify you for and hold you harmless from, on an after-tax
basis, any additional Excise Tax (including interest and penalties with respect
thereto) imposed upon you and any Excise Tax or income or employment tax
(including interest and penalties with respect thereto) attributable to the
Company’s payment of that additional Excise Tax on your behalf or imposed as a
result of such representation and payment of all related costs, legal fees and
expenses. The amounts owed to you by reason of the foregoing shall be paid to
you or for your benefit as they become due and payable. Without limiting the
foregoing provisions of this paragraph, the Company shall control all
proceedings taken in connection with such contest and, at its sole option, may
pursue or forego any and all administrative appeals, proceedings, hearings and
conferences with the taxing authority in respect of such claim and may, at the
Company’s sole option, either direct you to pay the tax claimed and sue for a
refund or contest the claim in any permissible manner, and you agree to
prosecute such contest to a determination before any administrative tribunal, in
a court of initial jurisdiction and in one or more appellate courts, the Company
shall determine; provided, however, that if the Company were to direct you to
pay such claim and sue for a refund, the Company shall advance the amount of
such payment to you, on an interest-free basis, and shall indemnify you for and
hold you harmless from, on an after-tax basis, any Excise Tax or income tax
(including interest or penalties with respect thereto) imposed with respect to
such advance or with respect to any imputed income with respect to such advance
(including as a result of any forgiveness by the Company of such advance);
provided, further, that any extension of the statute of limitations relating to
the payment of taxes for your taxable year with respect to which such contested
amount is claimed to be due is attributable in whole or in part to such
contested amount. Furthermore, the Company’s control of the contest shall be
limited to issues with respect to which a Gross-Up Payment would be payable
hereunder and you shall be entitled to settle or contest, as the case may be,
any other issue raised by the Internal Revenue Service or any other taxing
authority.